Citation Nr: 1224162	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.  The Veteran testified at a hearing before the undersigned Veterans Law Judge, in May 2012.  

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the claim on appeal as reflected on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a March 2009 statement and a May 2009 Pension Claim (VA Form 21-526), the Veteran raised a claim seeking nonservice-connected pension benefits.  Although VA provided relevant VCAA notice in April 2009 and July 2009, the record, to include the Virtual VA system, does not indicate the claim was ever adjudicated or that the Veteran was notified of any resolution to the claim.  This issue is referred to the RO for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, chronic paranoid type, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the Veteran of the November 1975 rating action, denying the original service connection claim for an acquired psychiatric disorder and of his appellate rights; however, appellate review was not perfected and no new and material evidence was received by VA within one year of this determination.  

2.  In October 2004, the RO declined to reopen the service connection claim for an acquired psychiatric disorder and the Veteran was notified of the determination and his appellate rights; however, he did not appeal, nor was new and material evidence received within one year of, the determination and it became final.

3.  Evidence added to the record, since the October 2004 rating action that declined to reopen the service connection for an acquired psychiatric disorder, is new and relates to an unestablished fact necessary to substantiate the claim.  

4.  Resolving all reasonable doubt in the Veteran's favor, schizophrenia, chronic paranoid type, had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the October 2004 rating action, denying service connection for an acquired psychiatric disorder is of record, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  Service connection for schizophrenia, chronic paranoid type, is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the service connection claim for an acquired psychiatric disorder, grants service connection for schizophrenia, chronic paranoid type and remands for further development the service connection claim for an acquired psychiatric disorder, other than schizophrenia, chronic paranoid type.  This represents a complete grant of the benefits sought on appeal; thus, a discussion of VA's duty to notify and assist is unnecessary.

	New and material claim

In the May 2009 rating action, the RO declined to reopen service connection claim for an acquired psychiatric disorder; nevertheless, whether the previously denied claim should be reopened is a jurisdictional matter that the Board must address on a de novo basis, prior to any consideration of the underlying claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the analysis to follow will center on whether new and material evidence has been received since the last final determination on this matter.  

The RO denied the Veteran's initial service connection claim for an acquired psychiatric disorder (then characterized as a nervous condition), in November 1975.  Based on the evidence of record at this time, which included service and post-service treatment records and statements from the Veteran, the RO concluded there was no evidence the Veteran had a currently diagnosed acquired psychiatric disorder and, in making this determination, implicitly found no evidence relating any such condition to military service.  As such, the RO denied the Veteran's initial service connection claim on the merits and notified him of this determination and his appellate rights.  The Veteran did not appeal this November 1975 adjudication or was new and material evidence pertinent to the claim received, or made of record, within one year of this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

In October 2004, the RO declined to reopen the Veteran's service connection claim for an acquired psychiatric disorder.  At this time, the RO concluded that the evidence of record failed to demonstrate that there was an acquired psychiatric disorder was related to the Veteran's period of military service or that any such condition was diagnosed within the one-year of his separation from service, upon considering the evidence of record at the time of the prior determination, newly generated medical evidence (i.e., treatments, hospitalizations and examinations) and additional statements from the Veteran.  The Veteran was notified of this determination and his appellate right, but he did not perfect appellate review of this determination; moreover, new and material evidence relevant to the claim was not received by VA within one year of the decision.  Id.  As such, the October 2004 determination became final.

The October 2004 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the October 2004 rating action, including a May 2012 statement from the Veteran's treating VA physician and statements/testimony from the Veteran.  Significantly, a May 2012 VA physician's statement suggests that the Veteran has a  diagnosis of schizophrenia, which has been characterized by a continuity of symptomatology since his period of service and manifested to a compensable degree within a year of his release from service, warranting presumptive service connection for this condition.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  Ultimately, the new evidence of record relates to unestablished facts necessary to substantiate the previously denied claim (i.e., a currently diagnosed psychiatric condition that is possibly related to, or had its onset in, military service).  Thus, the Board finds that new and material evidence sufficient to reopen the service connection claim has been received and the appeal is granted.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


	Service connection claim

The Veteran seeks service connection for an acquired psychiatric disorder, reporting that psychiatric symptoms had their onset in service, have persisted since separation and are manifestations of his currently diagnosed psychiatric condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Initially, the Board notes that the competent evidence of record confirms the Veteran's diagnosis of schizophrenia, chronic paranoid type.  See Stmt. of VA Physician, May 9, 2012.  Therefore, the determinative issue is whether any such diagnosis is related to the Veteran's military service.

At the time of his July 1971 enlistment and October 1973 separation examinations, the Veteran was noted as having no psychiatric abnormalities.  A November 1973 hospital discharge record documents his treatment for psychiatric and substance abuse related symptom; however, no acquired psychiatric disorder was reported.  

As a preliminary matter, the Board finds that the Veteran was without any acquired psychiatric disorder, or any similar psychiatric defect, at the time of his October 1971 enlistment.  The Veteran's enlistment examination noted no clinical findings indicative of a psychiatric abnormality and he is entitled to the presumption of soundness.  The Board acknowledges the post-service treatment records and medical statements indicating he experienced psychiatric symptoms prior to service, but the Veteran statements and a bare transcription of his account of pre-service symptoms/conditions is not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  As such, the Board finds that no acquired psychiatric disorder was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111; therefore, the analysis to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe, 7 Vet. App. at 245.  

The Veteran has provided a competent and credible account of psychiatric symptomatology, to include in-service onset and continuity since separation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His account of experiencing the in-service onset of psychiatric symptoms is generally confirmed by the service department records described above.  Moreover, post-service treatment records, to include May 1974, August 1988 and February 2004 VA hospitalization records and a July 1990 VA examination report, tend to corroborate his account of experiencing psychiatric symptoms since separation.  Taken together, the Board finds these factors to render the Veteran's account of psychiatric symptomatology to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Also significant is that the only medical opinion addressing the determinative question supports the claim.  The May 2012 opinion of the Veteran's treating VA physician provides a clear and well reasoned opinion, based on the Veteran's competent and credible account of symptomatology, relevant medical evidence and examination findings, indicating his current diagnosis of schizophrenia, chronic paranoid type had its onset in-service and that his psychiatric presentation since separation evinces the continued presence of the condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such service connection is warranted.  


ORDER

The service connection claim for an acquired psychiatric disorder, to include a depressive disorder, a bipolar disorder, an organic mental condition with dementia and schizophrenia, is reopened; to this extent, the claim is granted.

Service connection for schizophrenia, chronic paranoid type, is granted.  

REMAND

Having reopened the Veteran's service connection claim for an acquired psychiatric disorder and granted service connection for schizophrenia, chronic paranoid type, there remains evidence of his diagnosis of a depressive disorder, a bipolar disorder and an organic mental condition with dementia; therefore VA has a duty to assist him by conducting appropriate medical inquiry.  Clemons.  The medical evidence of record suggests the Veteran has a currently diagnosed acquired psychiatric disorder and he has provided a competent account of in- and post-service psychiatric symptomatology, to include continuity since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the foregoing, VA must provide the Veteran with an appropriate VA examination in connection with the present service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the appeal for this purpose.  

Additionally, the evidence of record suggests the Veteran receives regular VA treatment for a psychiatric condition; however, VA treatment records dated since April 2009 are not of record and are not available via the Virtual VA system.  Further, a May 1990 Social Security Administration (SSA) award letter and his May 2012 Board hearing testimony indicate that the Veteran likely receives SSA benefits; however, the record does not reflect sufficient attempts to obtain these records.  Under the law, VA must attempt to obtain these reasonably identified records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, for this reason as well, the Board has no discretion and must remand the appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must send the Veteran a VCAA complaint notification letter, informing him of the information and evidence required to substantiate a service connection for an acquired psychiatric disorder, other than schizophrenia, chronic paranoid type.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder. 

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his psychiatric symptomatology, to include any possible relationship to service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated since April 2009.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

5.  Then schedule the Veteran for appropriate VA examination, to determine the current nature, onset and etiology of any acquired psychiatric disorder, to include a depressive disorder, a bipolar disorder, an organic mental condition with dementia and schizophrenia.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

Then, as to each current psychiatric disorder, (specifically ruling in or out a depressive disorder, a bipolar disorder and an organic mental condition with dementia) the examiner should state:

(a) whether it is as likely as not that the condition (1) is related to military service, to include head trauma; (2) had its onset in service or within one-year of separation; and (3) is related to diagnosed schizophrenia, chronic paranoid type. 

(b) whether it is as likely as not that the Veteran's noted in-service symptoms represent earlier manifestations of a currently diagnosed psychiatric disorder.  

In providing the requested information and opinions, the examiner should be advised that for VA benefits purposes, the Veteran is presumed psychiatrically sound and without any acquired psychiatric abnormality prior to service or at the time of enlistment.  

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) a November 1973 service hospital discharge record; (III) VA hospital discharge records, dated in May 1974, August 1974, August 1988, November 1989 and February 2004; (IV) VA psychiatric treatment records, dated in July 1975 and April 2009; (V) a July 1990 VA examination report; (VI) the May 9, 2012, statement of the Veteran's treating VA physician; and any other medical evidence deemed relevant.  All findings and conclusions should be supported by a complete rationale.  

6.  Then readjudicate appeal seeking service connection for an acquired psychiatric disorder other than schizophrenia.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


